Citation Nr: 1448256	
Decision Date: 10/30/14    Archive Date: 11/05/14

DOCKET NO.  09-24 990	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida



THE ISSUES

1.  Entitlement to a rating for the service-connected residuals of a left basal ganglia hemorrhage in excess of 70 percent prior to October 23, 2008.

2.  Entitlement to a total rating based on individual unemployability by reason of service-connected disability (TDIU).




REPRESENTATION

Appellant represented by:	Robert V. Chisholm, Attorney





WITNESS AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from January 1989 to November 1996, May 1998 to August 2001, and December 2005 to July 2007.
      
The case initially came to the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision of the RO that continued a 20 percent rating for the service-connected residuals of a left basal ganglia hemorrhage.

In January 2010, the Veteran testified at a hearing before a Decision Review Officer (DRO) held at the RO; a transcript of that hearing is of record.  

In April 2011, the Board remanded the claim involving the left basal ganglia hemorrhage for further development.

In August 2011, the RO increased the evaluation for the service-connected residuals of a left basal ganglia hemorrhage to 70 percent, beginning on October 23, 2008.

In April 2012, the Board awarded the Veteran a 70 percent rating for residuals of the left basal ganglia hemorrhage prior to October 23, 2008 and denied a rating in excess of 70 percent thereafter.  

The Board also added the claim for a TDIU rating to the appeal, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), and remanded that claim for further development.

The Veteran appealed the Board's April 2012 decision to the United States Court of Appeals for Veterans Claims (Court).  

In a November 2012 Order, the Court vacated the portion of the Board's April 2012 decision involving the period of time prior to October 23, 2008, and remanded the matter back to the Board for development consistent with the parties' Joint Motion for Remand and to Stay Proceedings (Joint Motion).  

Specifically, the Court did not disturb the award of an increased rating of 70 percent, but vacated the decision to the extent that a rating in excess of 70 percent was not awarded.  

The Court, through the parties, did not disturb the portion of the Board's decision involving entitlement to an increased rating for the Veteran's left basal ganglia hemorrhage subsequent to October 23, 2008.  The Court also did not disturb the claim for a TDIU rating to the extent that the matter was remanded by the Board in April 2012 and was thus not before the Court. 

In June 2013, the Board remanded the appeal for further development.

The Board has considered documentation included in Virtual VA and VBMS.

The appeal is being remanded to the Agency of Original Jurisdiction (AOJ). VA will notify the Veteran if further action is required on his part.  


REMAND

In June 2013, the Board remanded the appeal for development consistent with the parties' Joint Motion.

As for the claim involving the service-connected left basal ganglia hemorrhage, the examiner was to opine, based on a review of the records, on whether it is at least as likely as not that prior to October 23, 2008, the service-connected residuals of left basal ganglia hemorrhage were manifested by total occupational and social impairment.

In May 2014, in-person VA neurological and psychiatric examinations were conducted.  In addressing the left basal ganglia hemorrhage, the psychiatrist offered an opinion on the Veteran's current state of functioning, rather than the retrospective opinion requested.  This does not substantially comply with the June 2013 remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

In rendering the opinion on remand, the examiner should consider whether prior to October 23, 2008, the Veteran manifested sufficient symptoms of the kind listed in the 100 percent requirements, or any others of similar severity.  Vazquez-Claudio v. Shinseki, 713 F.3d 112, 118 (Fed. Cir. 2013).  

Additionally, in rendering the requested opinion, the examiner should address a January 14, 2013 report of a vocational consultant submitted by the Veteran's attorney.  The findings of this report are in contradiction with the remainder of the record, including VA examinations of July 2008 and May 2014 and private reports of January 2007 and October 2011.  

As relevant to the claim for a TDIU rating, the RO was directed to obtain updated VA treatment records.   In this regard, the Veteran's attorney requested that current records from the Gainesville and Jacksonville VA medical facilities be obtained.  VBMS Entry April 2, 2014.  Updated records have not been obtained.

Accordingly, this matter is REMANDED to the RO for the following action:

1.  The AOJ should take all indicated action in order to obtain and associate with the claims file copies of all updated records of medical care rendered the Veteran at the VAMC in Gainesville and Jacksonville, Florida.

If there are any records that cannot be located, the RO must specifically document the attempts that were made to locate them, and notify the Veteran in accordance with 38 C.F.R. § 3.159(e).

2.  The AOJ then should take all indicated action in order to provide the Veteran's electronic claims file for review by a VA psychologist or psychiatrist in order to determine the severity of the service-connected disability.   Unless determined otherwise by a VA examiner, an actual examination of the Veteran is not required.

a.  On review of the record, the psychologist or psychiatrist should offer an opinion on whether it is at least as likely as not (50 percent probability or greater) that prior to October 23, 2008, the service-connected residuals of left basal ganglia hemorrhage were manifested by total occupational and social impairment. 

In rendering the opinion, the examiner should consider whether, prior to October 23, 2008, the Veteran manifested sufficient symptoms of the kind listed in the 100 percent requirements, or any others of similar severity.  The symptoms listed in the 100 percent rating requirements include the following: gross impairment in thought processes or communication, persistent delusions or hallucinations, grossly inappropriate behavior, persistent danger of hurting self or others, intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene), disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

b.  After reviewing the entire record, the examiner also should opine as to whether it is at least as likely as not that the Veteran is prevented from securing and following substantially gainful employment consistent with his work and educational background by reason of his service-connected disabilities.   

In rendering the requested opinions, the examiner should address the private vocational assessment of dated on January 14, 2013.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  

If the examiner is unable to provide the requested opinions without examining the Veteran, the RO must arrange for the Veteran to undergo appropriate VA examinations to obtain opinions responsive to the questions posed hereinabove.  All indicated tests should be accomplished, and all clinical findings reported in detail.  

3.  The Veteran is hereby notified that it is his responsibility to report for any examination and to cooperate in the development of the claims.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2013).  

4.  After completing all indicated development, the RO then should readjudicate the claims remaining on appeal in light of all the evidence on file.  If any benefit sought on appeal remains denied, the Veteran and his representative should be furnished a fully responsive Supplemental Statement of the Case and afforded a reasonable opportunity for response.  

Thereafter, if indicated, the case should be returned to the Board for the purpose of appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



